DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-51 had been cancelled previously.
Claims 52-71 are pending.
Applicant's arguments in the Remarks filed on 10/11/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument (page 7), Examiner respectfully disagrees. 
It is noted that in Kobayashi, the visually recognizable or highlighting indicator is not only a cursor signal on program 73-4 but also a presently-viewing/listening mark 73a (Figure 17(a)). Either of them can be interpreted as the claimed feature of “a currently selected media asset identifier is visually distinguished” or “visually distinguished media asset identifier”. Kobayashi discloses as long as the program presently being viewed and listening to is not changed, the content list construction and the visual marks are not changed during switching or changing state operations (¶ [0170]). For example, the state transition is made between four states (Figure 18), as long as the program presently being viewed and listening to is not changed, after each second or third or four state is navigated back to the first state 311 being the state shown in Figure 17(a) in which the visual marks are not changed (¶ [0172]-[0176]). It means that Kobayashi clearly discloses the claimed features “… such that navigation continues from the visually distinguished media asset identifier… back to the first media asset category”.
Therefore, Kobayashi teaching still meets all claimed features in the amended claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 52-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (US 2012/0131615).
Regarding claim 52, Kobayashi discloses a method comprising:
generating for display a plurality of media asset categories, each respective media asset category comprising a plurality of media asset identifiers, wherein a currently selected media asset identifier is visually distinguished from other displayed media asset identifiers (Figures 5-6 and 17 and ¶ [0128]-[0133] for displaying a plurality of media content source categories in 71 display region, each category comprising a list of media content identifiers with a cursor signal on row 73-4 and a presently-viewing/listening mark 73a indicating a media content is currently being viewed and listened to visually distinguished from other content identifiers in the list);
receiving a first user input to navigate from a first media asset category to a second media asset category, wherein the first user input is received while a first media asset identifier of the first media asset category is selected (Figures 7-8; ¶ [0134]-[0135], ¶ [0138]-[0140] and ¶ [0148] for receiving a first user input to navigate to a second media content source category, i.e., 71f of net media content category or 71a of BD recorder media content category while a media content 73-4 of the 71c of Ground D broadcast media content category is selected in Figure 6);
in response to receiving the first user input, storing in memory an indication that the first media asset identifier was selected when the first user input was received; receiving a second user input to navigate from the second media asset category back to the first media asset category; identifying, based on the indication stored in the memory, the first media asset identifier which was selected when the first user input was received; and based on the identifying of the first media asset identifier, generating for display the first media asset category with the first media asset identifier selected and visually distinguished from the other displayed media asset identifiers (¶ [0162]-[0170] and ¶ [0178]-[0179] for media content identifier of presently being viewed is stored in memory to be identified and generated for display visually distinguished from other displayed media content identifiers in the list, throughout user inputs of navigating forward and backward a plurality of media content source categories), wherein the display of the plurality of media asset identifiers for the first media asset category is configured such that navigation continues from the visually distinguished media asset identifier after receiving the second user input to navigate from the second media asset category back to the first media asset category (Kobayashi discloses as long as the program presently being viewed and listening to is not changed, the content list construction and the visual marks are not changed during switching or changing state operations (¶ [0170]). For example, the state transition is made between four states (Figure 18), as long as the program presently being viewed and listening to is not changed, after each second or third or four state is navigated back to the first state 311 being the state shown in Figure 17(a) in which the visual marks are not changed (¶ [0172]-[0176]), meaning the navigation continues from the visually distinguished media asset identifier after switching back to first state).

Regarding claim 53, Kobayashi discloses the method as discussed in the rejection of claim 52. Kobayashi further discloses the first media asset category is an ordered list of media asset identifiers; the first user input is received after receiving user input to navigate from an initial media asset identifier of the first media asset category to the first media asset identifier of the first media asset category; and a default arrangement of the first media asset category comprises displaying the initial media asset identifier more prominently in the ordered list than the first media asset identifier (Figures 5-6; and ¶ [0130]-[0131], ¶ [0147]-[0150] and ¶ [0166]).

Regarding claim 54, Kobayashi discloses the method as discussed in the rejection of claim 53. Kobayashi further discloses the default arrangement of the ordered list comprises the initial media asset identifier being displayed above the first media asset identifier (Figures 5-6; and ¶ [0130]-[0131], ¶ [0147]-[0150] and ¶ [0166]).

Regarding claim 55, Kobayashi discloses the method as discussed in the rejection of claim 53. Kobayashi further discloses wherein a displayed portion of the ordered list comprises a subset of the media asset identifiers of the first media category (¶ [0011]-[0013], ¶ [0025]-[0026] and ¶ [0168]-[0169]).

Regarding claim 56, Kobayashi discloses the method as discussed in the rejection of claim 52. Kobayashi further discloses wherein visually distinguishing the selected first media asset identifier from the other displayed media asset identifiers comprises highlighting the selected first media asset identifier (Figures 5-8 and 17; ¶ [0131] and ¶ [0166]).

Regarding claim 57, Kobayashi discloses the method as discussed in the rejection of claim 52. Kobayashi further discloses generating for simultaneous display with the first media asset identifier a preview of the first media asset represented by the selected first media asset identifier (Figures 5-7).

Regarding claim 58, Kobayashi discloses the method as discussed in the rejection of claim 52. Kobayashi further discloses generating for simultaneous display with the first media asset identifier a description of the first media asset represented by the selected first media asset identifier (Figures 5-8).

Regarding claim 59, Kobayashi discloses the method as discussed in the rejection of claim 52. Kobayashi further discloses receiving user input to navigate through the plurality of media asset identifiers of the first media asset category generated for display; while the plurality of media asset identifiers of the first media asset category generated for display, refraining from generating for display the media asset identifiers of the other media asset categories (Figures 6-8 for only displaying a list of media content identifiers of a selected media content source category for user navigating through, but not displaying media content lists of other unselected categories). 

Regarding claim 60, Kobayashi discloses the method as discussed in the rejection of claim 59. Kobayashi further discloses generating for display respective identifiers of each media asset category regardless of a media asset category that the selected media asset identifier is associated with (Figures 5-8 for always generating for display all media content source categories in 71 display region).

Regarding claim 61, Kobayashi discloses the method as discussed in the rejection of claim 59. Kobayashi further discloses in response receiving the first user input to navigate from the first media asset category to the second media asset category, causing the media asset identifiers of the second media asset category to be generated for display and ceasing the generating for display of the media asset identifiers of the first media asset category (Figures 6-8 for only displaying a list of media content identifiers of each selected media content source category among a plurality of categories for user navigating through).

Regarding claims 62-71, all limitations of claims 62-71 are analyzed and rejected corresponding to claims 52-61 respectively.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421